DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/29/2021 and 01/14/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

ALLOWANCE
Claims 1-8 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The closest prior art by Riza et al. (8213022 B1) teaches a data acquisition device having an illumination device; a first beam splitter; a measurement unit; and a photodetector, wherein a measurement optical path and a reference optical path are positioned between the illumination device and the photodetector, the first beam splitter has an optical surface in which an optical film is formed, in the first beam splitter, light traveling in a first direction and light traveling in a second direction are generated from incident light by the optical film, the measurement optical path is positioned in the first direction, the reference optical path is positioned in the second direction.
The prior arts of the records taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner claim 1 with the allowable feature being; “the measurement unit is disposed on the measurement optical path, in the optical surface of the first beam splitter, an incident position of light emitted from the illumination device changes with time, and with change in the incident position, an angle formed by light traveling through the measurement optical path and an 70 optical axis of the measurement optical path changes”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742. The examiner can normally be reached Monday-Friday, 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pham Thomas can be reached on 571-2723689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/VIPIN PATEL/Examiner, Art Unit 2872                                                                                                                                                                                                        December 18, 2021

/Joseph P Martinez/Primary Examiner, Art Unit 2872